Citation Nr: 1615770	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-43 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected tension headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sarcoidosis (now claimed as liver disease).

4.  Entitlement to service connection for sarcoidosis (now claimed as liver disease).

5.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to August 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record in the Virtual VA electronic paperless processing system.  

This case was initially before the Board in October 2013 when it found, based on testimony at the Board hearing, that the Veteran's theory of entitlement to service connection for liver disease is that he developed such disease from sarcoidosis.  See Hearing Transcript at 7 and 9.  Entitlement to service connection for sarcoidosis was previously denied in a March 2006 rating decision; therefore, the Board recharacterized the issue as reflected on the title page.  

The Board also found that new and material evidence had been received to reopen a claim for entitlement to service connection for paranoid schizophrenia, posttraumatic stress disorder (PTSD), and a nervous condition.  Once reopened, the Board recharacterized the claim more broadly to include service connection for an acquired psychiatric disorder in recognition of the fact that the Veteran has been variously diagnosed with schizophrenia and bipolar disorder, as well as initiated claims for service connection for paranoid schizophrenia, depression, and PTSD.  The Board then remanded the claim for a VA examination.  

Finally, the Board remanded for the RO/Appeals Management Center (AMC) to search for treatment records from the VA Medical Center in Dallas, Texas dated from 1989 to March 1990; to search for in-service mental health records; and to obtain Social Security Administration (SSA) records that the Board found may potentially be relevant to the Veteran's claim for a compensable evaluation for his service-connected tension headaches. 

The Board also observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record reflects that the November 2008 rating decision also denied entitlement to a TDIU.  The Veteran's December 2008 notice of disagreement did not include a disagreement with the denial.  Thereafter, however, at the June 2011 VA examination, the Veteran reported that since his military service he worked as a security guard, but had given up working in the last several years because his headaches were worse.  At the May 2013 Board hearing, the Veteran reported that he had stopped working due to his headaches.  Accordingly, the issue of entitlement to TDIU has been added to the current appeal. 

The issue of entitlement to a nonservice-connected pension has been raised by the record in a January 2009 correspondence from the Veteran's representative.  As the Board does not have jurisdiction over the issue, it is referred to the agency of original jurisdiction (AOJ) for action deemed appropriate in accordance with the revised regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The issues of entitlement to service connection for sarcoidosis (now claimed as liver disease) and an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed March 2006 rating decision denied service connection for sarcoidosis.

2. Evidence received since the March 2006 rating decision that denied service connection for sarcoidosis is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's headaches result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied service connection for sarcoidosis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  New and material evidence has been received to reopen the issue of entitlement to service connection for sarcoidosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a 50 percent evaluation for tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claim for an increased rating, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").

In the present case, in an April 2011 letter issued prior to the decision on appeal, the Veteran was advised of what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran that the evidence must show that his service-connected condition has gotten worse.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask VA to obtain) relevant to establishing entitlement to a disability evaluation.  The letter further advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1), (2) (West 2014).

In the present case, the record reflects that VA has made efforts to assist the Veteran in the development of his claim for a compensable rating for his service-connected tension headaches.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, Social Security Administration (SSA) records, and the statements of the Veteran and his representative.  

The Veteran was provided with VA examinations in October 2008, December 2009, June 2011, and November 2012 to evaluate his tension headaches.  The Board finds the examination reports to be adequate for rating purposes, as the examiners reviewed the Veteran's VA medical records and/or claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, conducted a clinical evaluation, and described the current severity of the Veteran's headaches in sufficient detail so that the Board's evaluation is an informed determination.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim.  The Veteran testified to the current severity of his symptoms.  The Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  NEW AND MATERIAL EVIDENCE

Service connection for sarcoidosis was denied initially by a March 2006 rating decision.  The RO maintained that while the Veteran had a diagnosis of sarcoidosis, the evidence failed to show that the Veteran was diagnosed during service or within a year after military discharge.  The Veteran did not appeal the March 2006 rating decision or submit new and material evidence within one year of that decision; therefore, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

In September 2008, the Veteran filed a claim for service connection for liver disease.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Evidence received since the March 2006 rating decision includes a November 2013 VA examination report.  The Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for sarcoidosis (now claimed as liver disease) is reopened.






III.  INCREASED RATING

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  In addition,  consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The Veteran contends that he is entitled to a higher disability rating for his tension headaches.  There is no diagnostic code corresponding to tension headache disability in VA's rating schedule.  When an unlisted disability is encountered, it is permissible to rate the disability under the diagnostic code for a closely related disease or injury, by analogy.  See 38 C.F.R. § 4.20 (2015).  The Veteran's tension headaches are rated by analogy under Diagnostic Code 8100 for migraine headaches as 0 percent disabling.   

Under Diagnostic Code 8100, a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable evaluation is warranted for less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  




Background 

The November 2008 rating decision at issue states that the Veteran filed a claim for increased evaluation in July 2008.  However, in August 2005, the Veteran requested a rating increase to which the RO never provided a rating decision.  See August 2005 Statement in Support of Claim (VA Form 21-4138).  As such, the Board finds that the period on appeal relates back to the Veteran's August 2005 claim for an increased evaluation.

A May 2005 treatment record shows the Veteran had been lost to follow-up for over a year because the Veteran was out of the country.  A past medical history of cluster headaches was noted, but no headache complaints were documented.

In July 2005, the Veteran presented to a walk in clinic complaining of a migraine headache on the left side of his head that began that morning.  He reported occasional tearing of the eyes, but denied nausea and vomiting.  He also reported neck and back tension.  He had not taken any medication for the headache.  He was prescribed Lodine as needed.

An August 2005 treatment record shows the Veteran reported occasional headache with good relief from Lodine taken as needed.  He reported that he took an average of two to three pills per week.  

July 2007 and September 2008 primary care records show that the Veteran had a history of migraine headache, but no headache complaints were noted.  

On VA examination in October 2008, the Veteran reported headaches that occurred every day, which were located in the frontal area without radiation.  The pain was dull, but occasionally sharp with an average of 7/10 with flare-ups.  He had blurred vision during the headaches and occasional nausea as well.  His headaches were reported as more frequent and more intense than in the past.  He had had two severe headaches since being out of the military.  The last was two months ago.  He took Benztropine for the headaches, which lasted 45 minutes to an hour if he took the medication in time.  The diagnosis was tension headaches, chronic.  

A January 2009 preventive health screening note shows the Veteran's chief complaint was a headache that he rated 9/10 pain.  The Veteran reported that the pain was always there.  There were no complaints of headache pain to the physician, who noted only a history of migraine headache and advised that the Veteran take Tylenol as needed.  

A September 2009 primary care record shows that the Veteran had a history of migraine headache, but no headache complaints were noted.  

The Veteran was afforded a second VA examination in December 2009.  He reported he had a headache at least once a week, usually in the morning and usually in the back of his head, which was throbbing in nature (8/10 in severity) and lasted a few hours.  He took Tylenol at the onset of the headache.  His headaches were associated with light and sound sensitivity, and some blurry vision.  The diagnosis was tension headaches, which were chronic, with mild disability.  
  
A May 2010 emergency department record shows the Veteran complained of a sharp headache for three days and feeling nauseous.  He had not taken any medication.  The Veteran was prescribed Naproxen.   

A June 2010 primary care record shows the Veteran reported a headache over his left eye that had been going on for one week.  Naproxen was not helping.  He reported itching and watery eyes with his headache.  It was recommended that the Veteran try Salsalate.  A later June 2010 primary care record shows the Veteran reported occasional headache to which he had a good response with Salsalate.

A November 2010 emergency department record shows the Veteran complained of intermittent on-off headache for one month.  The Veteran reported his medication was not working and requested a new one.   

A December 2010 neurology record shows the Veteran reported that he had suffered with headaches for the last 23 years.  He stated that "the pattern has not changed and his headaches now are essentially the same as they were 10 years ago.  The frequency is once or twice a week.  It starts as a throbbing sensation on the back of his head and spreads to the top.  He starts to notice tearing from the left eye.  It can last the entire day.  He tends to rest when he has the headache."  Medication (Butalbital) helped to control the pain, but did not eliminate it completely.  He had some blurred vision in the middle part of the headache and sometimes had vomiting during the headaches.  The assessment was that the Veteran had longstanding recurrent headaches that had features of migraine.  A small dose of Amitriptyline was begun as a preventive medication for headaches.   

A March 2011 neurology record shows that the Veteran's headaches had become less frequent since being prescribed Amitriptyline.  He now had a migraine once a week, as compared to two to three per week previously.  

The Veteran was afforded a third VA examination in June 2011.  At the examination, the Veteran reported that since his military service he worked as a security guard, but had given up working in the last several years because his headaches were worse.  The Veteran reported that he had severe headaches since his military days.  In the past year, they had been only once and sometimes twice a week since "the new medication was begun."  He described the headaches as 8/10 in severity, throbbing, bifrontal, associated with nausea and light sensitivity, and lasting several hours, but improved after taking Butalbital with caffeine and Acetaminophen.  He was then able to get out of bed and complete his day's activities, which consisted of housework, having meals, and watching television.  He reported his headaches usually started in the morning.  If it seemed to be the beginning of a severe headache, he took his medication and laid down for an hour.  The diagnosis was "longstanding Migraine headache disorder which is stable in frequency occurring once or twice a week over the past ten years."  The examiner also stated that the Veteran's headaches cause him to lie down for a limited period of time for one or two days a week, and then he is able to do some housework, though the headache pain is not relieved.  "Thus, he is not prostrated, though his physical activities are somewhat limited one or two days a week because of headache."  

At a July 2011 primary care visit the Veteran denied any headache.

A September 2011 neurology record shows the Veteran reported headaches one to two times per week, but with less tearing than he had previously.  His headaches resolved in two to three hours with rest.  The Veteran stated that his headaches were minor and quite manageable.   

A March 2012 neurology record shows the Veteran reported headaches one to two times per week, which were described as pounding in quality, located in bilateral frontal regions, associated with tearing, photophobia, and occasional nausea and vomiting.  He reported that his headaches usually lasted approximately two to three hours, and were a 10/10 pain.  After he took his medication, the pain reduced to a 4/10. 

A September 2012 neurology record shows the Veteran reported approximately two headaches every month lasting 20 to 30 minutes each.  At the beginning of a headache, the Veteran reported light sensitivity, irritability, and tearing and burning pain in his eyes, followed by a frontal headache.  His head felt tender to the touch during the headaches and he occasionally had ringing in his ears after the headache stopped.  He was taking Butalbital only when he was experiencing a headache or felt that he was about to have a headache, which happened a few times each month.  

The Veteran was afforded a fourth VA examination in November 2012.  He reported headache to the front of his head one to two days a week, lasting less than an hour.  The headaches were relieved by rest and oxygen.  (The Veteran had home oxygen for his severe chronic obstructive pulmonary disease (COPD).)  He reported tearing of the left eye as being associated with the headaches.  He was taking Amitriptyline and Acetaminophen for the headaches.  The examiner found that the Veteran did not exhibit characteristic prostrating or prolonged attacks of headache pain.  The examiner also found the Veteran's headaches were stable and did not prevent him from obtaining and maintaining gainful employment.    

A December 2012 pulmonary clinic record shows the Veteran reported daily headaches and feeling tired.  He also reported that he quit smoking by going "cold turkey" about one to two weeks ago.  The assessment was obesity with headaches and somnolence.  A sleep study was ordered to evaluate for obstructive sleep apnea.  

An April 2013 neurology record shows the Veteran's "migraines continue to be reasonably well controlled" with Amitriptyline and Butalbital.  "He thinks his headaches are less severe now compared to what he described at his last clinic visit."  The frequency is about two to three times a month.  The Veteran complained of weight gain.  Since weight gain is a side effect of Amitriptyline, it was discontinued and Topamax was begun. 
 
At his May 2013 Board hearing, the Veteran testified that he had headaches three or four times a week, accompanied by tearing of the eye, hurting in the front lobe of his head, blurry vision, dizziness, and an upset stomach.  When he had a headache, he took medicine and laid down.  A typical headache usually lasted four or five minutes to an hour, but sometimes lasted a little bit longer.  He testified that a headache "tears up my whole day."  Medication stopped the tearing of the eye, and reduced the headache to "a dull feeling throughout the rest of the day."  During a severe headache, the pain was a 10/10 and he had to lie down.  He had a pounding in the front lobe of his head.  He was not able to function and not able to stand.  Hearing Transcript at 4-6.  The Veteran reported that he stopped working because of his headaches and was receiving SSA disability for tension headaches.  Id. at 6.  

An August 2013 neurology record shows that the Veteran's "migraines continue to be reasonably well controlled" with Topamax and Butalbital.  The frequency was about once a week.  

In September and October 2013, the Veteran had numerous health care encounters, but never reported a headache.  An October 2013 primary care record shows that the Veteran had a history of migraine headache, but no headache complaints were noted.  

In November 2013, VA received records from the SSA relating to a disability claim the Veteran filed in January 1997.  SSA found the Veteran to be disabled beginning in May 1996 due to paranoid schizophrenia.  There was no secondary diagnosis.   

The Veteran made no complaints of headaches at his November 2013 VA examinations for liver and respiratory conditions, sleep apnea, or mental disorders. 

Analysis

The June 2011 and November 2012 VA examiners found the Veteran did not exhibit prostrating or prolonged headache attacks.  The record, however, shows that the Veteran reports that his headaches are manifested by tearing of the eyes, blurred vision, nausea, light and sound sensitivity, throbbing pain, and vomiting.  He has been prescribed medication to treat his symptoms to include Butalbital, Amitriptyline, Acetaminophen, and Topamax.  He was seen in the emergency room in May 2010 and November 2010.  Over the appeal period, the Veteran has generally reported one to four headaches per week that lasted from a few minutes to several hours and sometimes lasting the entire day.  The variability appeared to be related to the effectiveness of the medication that the Veteran was taking.  The December 2010 neurology record noted that the Veteran had longstanding recurrent headaches that had features of migraine.  The June 2011 VA examination diagnosis was "longstanding Migraine headache disorder."  Governing case law and regulations have not defined "prostrating."  For reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d. ed. 2012).  Consideration also must be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability. See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004) (noting that VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing").  Given the Veteran's complaints, the prescribed medications, the emergency room visits, and the reported frequency and duration of the headaches, the Board is persuaded that the Veteran's headaches are productive of very frequent completely prostrating and prolonged attacks of migraine.  Also, the Board is persuaded that the reported frequency and duration of the headaches is capable of producing severe economic inadaptability.  Thus, the Board finds that the Veteran is entitled to a 50 percent rating for the entire appeal period. 

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  The Rating Schedule represents as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a),(b) (2015).  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In this case, the schedular evaluation is not inadequate.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tension headaches with the established criteria found in the Rating Schedule.  The schedular rating criteria contemplate the extent and severity of the Veteran's symptoms, which primarily consists of headache pain with occasional tearing of the eyes, blurred vision, nausea, or vomiting during a headache.  The symptoms associated with the Veteran's headaches are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  The Veteran has not described any exceptional or unusual features of his disability, and there is no objective evidence that any manifestations are unusual or exceptional.  Consequently, the Board concludes that referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

New and material evidence having been submitted, the claim for service connection for sarcoidosis (now claimed as liver disease) is reopened, and the claim is granted to this extent only.

Entitlement to a 50 percent evaluation for service-connected tension headaches is granted, subject to the laws and regulations governing payment of monetary awards.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review of the remaining issues.

Sarcoidosis

The Board remanded the claim in October 2013 to obtain a VA examination.  The Veteran was evaluated in November 2013 for liver and respiratory conditions.  The VA examiner opined that the Veteran's sarcoidosis and liver disorder are not as likely as not due to, caused by, or incurred in military service.  The examiner opined that the Veteran's liver disorder is as likely as not due to multiple etiologies of sarcoidosis and obesity.  The examiner noted that the Veteran is morbidly obese.  

The examiner's rationale was that the Veteran's service treatment records are silent for symptoms or diagnosis of a pulmonary condition or sarcoidosis.  The examiner explained that the Veteran has two of the four risk factors for sarcoidosis (age between 20 to 40 at onset and being African American).  The examiner opined that the likely onset of sarcoidosis was in July 1997 when the Veteran was found to have dyspnea and the onset of rapid weight gain.  There were no prior complaints of shortness of breath, dyspnea, or other sarcoidosis symptoms.  A hospital admission for schizophrenia in August 1991 was silent for complaints other than relating to the back and knees.  There were no symptoms consistent with sarcoidosis.  The examiner noted that the Veteran had a confirmed diagnosis of sarcoidosis in 2002, but the pulmonary condition the Veteran exhibited in 1999 was likely sarcoid.  The examiner also noted that the Veteran had a confirmed diagnosis of COPD since around 2002.  

With respect to the Veteran's abnormal liver function tests, the examiner found that the Veteran was diagnosed with abnormal liver function in 1997.  The examiner indicated that liver involvement with sarcoidosis is relatively frequent.  She explained that the medical literature states that liver involvement is shown on liver biopsy in 60 to 90 percent of tested cases of sarcoidosis; however, liver dysfunction is usually not clinically significant.  About 20 to 30 percent of patients have hepatomegaly and/or biochemical evidence of liver involvement.  The examiner found, based on a 2011 computerized tomography (CT), that the Veteran has hepatic steatosis or "fatty liver," which is the collection of excessive amounts of triglycerides and other fats inside liver cells.  This can be a temporary or long-term condition, which is not harmful itself, but may indicate some other type of problem.  Left untreated, it can contribute to other illnesses.  

The Board finds the November 2013 examination report to be inadequate to the extent that the examiner did not specifically address that the Veteran had abnormal liver function tests prior to 1997 when the Veteran first exhibited symptoms of sarcoidosis.  For example, a hand-written addendum to a December 1990 VA examination, after laboratory test results were available, states "[l]aboratory studies indicate abnormal liver function of unknown etiology.  No medical records are provided for this evaluation & [V]eteran did not claim liver disease."  The Board notes that March 1990 laboratory test results also show a GMA-GTP of 75 (normal 0-65).

A January 1993 inpatient discharge summary notes that the Veteran had elevated liver function tests most likely secondary to prolonged Thorazine use.  It also notes that the Veteran received "first an ultrasound of the abdomen due to the increased liver function studies which revealed a slightly enlarged pancreas but was otherwise within normal limits.  To rule out any pancreatic mass CT of the abdomen was performed with and without contrast.  This was also judged to be within normal limits." 

A February 1996 inpatient discharge summary shows the Veteran's "liver functions were all mildly elevated."  In November 1997, a gastrointestinal service note is reported as showing that the Veteran has had elevated liver function tests without increase for seven years.  An August 1998 treatment record shows progressive elevation of liver function tests over the past 12 months, on a background of low grade changes since at least 1992.  

The Board noted in its October 2013 remand that the Veteran testified at his May 2013 hearing that he was diagnosed with a liver condition a couple of months after he left service.  He testified further that he was informed by doctors in the military that he had sarcoidosis, but was not actively treated for it.   

Thus, the Board finds that a remand is necessary to obtain an addendum opinion from the November 2013 VA examination to address the significance of the evidence showing that the Veteran had abnormal liver tests from at least December 1990, which precedes a diagnosis of sarcoidosis, and to opine on whether this evidence changes her opinion that the Veteran's sarcoidosis caused his liver disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided); Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Acquired Psychiatric Disorder

In its October 2013 remand, the Board instructed that the RO/AMC contact the National Personnel Records Center (NPRC) and/or other appropriate agencies and request mental health records for the Veteran pertaining to any treatment he received in service.  There is no evidence in the Veteran's claims file that any attempts were made to obtain those records.  Therefore, on remand mental health records are to be requested from the NPRC.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  
 
The Board also requested in its prior remand that records from the VA Medical Center (VAMC) in Dallas, Texas dated from 1989 to March 1990 be obtained.  In January 2014, the AMC was informed that no records were available at the Dallas VAMC for the Veteran during that period.  See January 2014 Report of General Information (VA Form 21-0820).  The Veteran was informed of that fact in April 2014.

A review of the Veteran's claims file, however, shows that in a January 1993 request to reopen claims for VA compensation, the Veteran reported that he received treatment at the Dallas VAMC from August 1989 through March 1990, at the Waco VAMC from May 1990 to August 1990, and again at the Dallas VAMC from December 1992 to date.  See January 1993 Statement in Support of Claim (VA Form 21-4138).  Similarly, a January 1993 inpatient discharge summary from the Dallas VAMC notes the Veteran had "a previous psychiatric history of being treated once at the Waco VA for depression in 1989."  The admission coincided with the death of his infant son.  The Board also notes that the Veteran was committed at the Waco VAMC in May 1991.  Thus, on remand the AMC/RO should specifically request records from 1989 to June 1991 pertaining to any treatment the Veteran received from the Waco VAMC.  

The SSA records received in November 2013 show that the Veteran identified in February 1997 that he had received inpatient mental health treatment at Parkland Hospital in Dallas, Texas in November and December 1995, and at Terrell State Hospital in Terrell, Texas in November and December 1996.  On remand, the AMC/RO should attempt to obtain records from these facilities from January 1995 to January 1997.  

On VA examination in November 2013, the Veteran reported that his son passed away in 1987 and that he began hearing voices in 1989.  In a March 2014 medical opinion, the examiner diagnosed the Veteran with schizoaffective disorder that causes depressed mood, and avoidant personality disorder associated with an inability to establish or maintain effective relationships.  The examiner opined as follows:

IN reviewing notes, progress notes within the 1990 year frame indicate Veteran was distressed because his children may be taken from him.  

The notes indicated that he was informed by a psychiatric provider that he was not eligible for the Mental Health Clinic Inpatient unit, but he may apply for outpatient services.  Notes indicate he denied any major psychiatric symptoms at time and denied S/I & H/I.  

Given this information, it is less likely than not that the Schizoaffective Disorder onset occurred in service or within the year following his discharge from service. 

The Board observes that a February 1990 mental hygiene clinic triage record shows that the Veteran was requesting psychiatric evaluation so he could get his children back.  He reported that Dallas Human Resources took them and put them in a foster home six months ago.  His children were abused in the Netherlands, but the Veteran refused to disclose the circumstances of it.  He was described as follows:  "very secretive and unwilling to give information.  He is dressed and groomed appropriately, speech clear, no hallucinations but there is clear evidence of paranoia and suspiciousness, flat affect, thoughts are fairly organized and coherent."  The Veteran refused to complete the interview and left the office.  

A May 1990 mental hygiene clinic triage record shows the Veteran presented with "thoughts that [the] system is persecuting him.  He wants something for stress."  "The Veteran was evasive today about circumstance of abuse."  The note continues as follows:

He denies major medical problems but hx of migraine HA's.  He is overwt and weighs #228 and is 5'7, alert/oriented x3, thoughts are relevant, logical and coherent, pt attempted to look at computer last visit and was informed that this was illegal.  He brought up this issue today and this was reinforced.  He denies suicidal/homicidal ideations at present and no gestures in past.  Requesting psych eval - informed that he was not eligible for MHC but could participate in Day Hosp for tx and eval and he was amenable to this.

Treatment records from the March 1990 Day Hospital show the Veteran did not follow instructions well, wandered away from his projects, went in to areas where he was not supposed to go, took projects that belonged to other patients and tried to finish them, and often slept in a group.  It is noted that his "conception of doing some things are sometimes out of line."  

Moreover, the Veteran had an inpatient psychiatric admission in May 1991 on a temporary commitment basis.  The discharge summary shows that the Veteran's mother reported that the Veteran "had been exhibiting bizarre behavior for the last several months.  Prior to this admission, he put all the appliances in the yard from the house and also did some damage to the house.  He felt that his mother was an imposter and felt that his children were kidnapped for torturing."  On admission, he was found to be delusional, denied hearing voices, showed evidence of looseness of association, had inappropriate affect, denied any suicidal or homicidal ideations, had impaired insight and judgment, but was alert and oriented in all three spheres and had intact memory.  The Veteran was diagnosed as schizophrenia paranoid, schizophreniform disorder, chronic.

Thus, there is evidence of record showing that the Veteran was exhibiting aberrant behavior beginning in February 1990 and was formally diagnosed with schizophrenia paranoid in May 1991.  Therefore, the Board finds that remand is necessary to obtain an addendum medical opinion that provides further rationale for the opinion that the Veteran's schizoaffective disorder onset did not occur in service or within the year following his discharge from service and additional discussion of the contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

TDIU

As noted above, at the May 2013 Board hearing, the Veteran testified that he stopped working because of headaches and was receiving SSA disability for tension headaches.  With respect to employment, SSA records show the Veteran was determined to be disabled in May 1996 due to paranoid schizophrenia.  The Board finds that the RO should consider the issue of entitlement to a TDIU in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and/or other appropriate agencies and request mental health records for the Veteran pertaining to any in-service treatment he received.  If no such records can be obtained, the attempts to obtain the records should be documented in the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard in accordance with 38 C.F.R. § 3.159.

2.  Attempt to obtain treatment records from the VA Medical Center in Waco, Texas dated from 1989 to June 1991, to include a search of archived/retired records if applicable.  If the records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard in accordance with 38 C.F.R. § 3.159.  

3.  Contact the Veteran and request that he provide authorizations to allow VA to obtain mental health treatment records from Parkland Hospital in Dallas, Texas and Terrell State Hospital in Terrell, Texas from January 1995 to January 1997.  Once signed authorizations are received from the Veteran, obtain these private treatment records.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard in accordance with 38 C.F.R. § 3.159.

4.  After the above development is complete, obtain an addendum medical opinion from the VA examiner who drafted the November 2013 examination report regarding the Veteran's sarcoidosis and liver disorder, if available.  If the examiner who drafted the November 2013 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The electronic claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

After a thorough record review, the VA examiner should offer his/her opinion with supporting rationale and address the following inquiries:

(a) Please explain the significance of the Veteran's abnormal liver function tests that preceded the likely onset of sarcoidosis in July 1997 (as found in the November 2013 examination report) by approximately seven years, including whether the abnormal liver function tests that began in December 1990 constitute a formal diagnosis of any specific liver disorder.

(b) If the abnormal liver function tests that began in December 1990 constitute a formal diagnosis of a specific liver disorder, is it at least as likely as not (50 percent or greater probability) that such liver disorder was incurred in, caused by, or etiologically related to the Veteran's service?

(c) Does the fact that the Veteran had abnormal liver function tests prior to 1997 and to the diagnosis of sarcoidosis in any way change the opinion rendered in November 2013?

In regard to the above opinions, the Board notes that evidence of record shows that the Veteran had abnormal liver function tests at least as early as December 1990, as opposed to 1997 as indicated in the November 2013 examination report.  By way of example only, a hand-written addendum to a December 1990 VA examination, after laboratory test results were available, reads "[l]aboratory studies indicate abnormal liver function of unknown etiology."  A March 1990 laboratory test results also show a GMA-GTP of 75 (normal 0-65).

A January 1993 inpatient discharge summary notes that the Veteran had elevated liver function tests most likely secondary to prolonged Thorazine use.  It also notes that the Veteran received "first an ultrasound of the abdomen due to the increased liver function studies which revealed a slightly enlarged pancreas but was otherwise within normal limits.  To rule out any pancreatic mass CT of the abdomen was performed with and without contrast.  This was also judged to be within normal limits."

A February 1996 inpatient discharge summary shows the Veteran's "liver functions were all mildly elevated."  In November 1997, a gastrointestinal service note is reported as showing that the Veteran has had elevated liver function tests without increase for seven years.  An August 1998 treatment record shows progressive elevation of liver function tests over the past 12 months, on a background of low grade changes since at least 1992.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

5.  After the above development is complete, obtain an addendum medical opinion from the VA examiner who drafted the March 2014 medical opinion to the November 2013 VA examination for an acquired psychiatric disorder, if available.  If the examiner who drafted the March 2014 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The electronic claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

(a) The examiner is requested to provide further rationale for the opinion that it is less likely than not that the Veteran's schizoaffective disorder had its onset in service or within the year following his discharge from service.  In this regard, the examiner is asked to fully discuss the significance of aberrant behavior the Veteran began to exhibit in February 1990 through the May 1991 psychiatric commitment that resulted in a formal diagnosis of schizophrenia paranoid.  The Board has set forth a summary of mental health treatment the Veteran received during that period at the end of this remand to which the examiner is directed.  However, the summary is provided to orient the examiner to the relevant dates of treatment, and is not intended to be a substitute for a full review of the Veteran's medical records.  

(b) After a record review, the VA examiner is asked to specifically state whether the examiner has changed any of the diagnoses or opinions set forth in the April 2014 medical opinion or the November 2013 examination.  If the examiner has arrived at new or different diagnoses, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that any such diagnosis had its onset in service or within the year following his discharge from service, or is otherwise etiologically related to the Veteran's service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

6.  Readjudicate the claims, including the issue of entitlement to a TDIU, after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


